Citation Nr: 1312442	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  04-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cystic acne, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2009, the Veteran testified during a Board videoconference hearing before an Acting Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

In a July 2009 decision, the Board denied service connection for cystic acne, to include as secondary to herbicide exposure.  The Veteran appealed the determination to the Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted a Joint Motion for Remand, vacated the Board's decision, and returned the matter to the Board. 

In March 2011, the Board remanded this matter.  It has been returned for further appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the hearing in July 2009 was no longer employed by the Board.  As a result, the Veteran was afforded the opportunity for another hearing before a Veterans Law Judge, who would decide the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a March 2013 statement, the Veteran indicated that he wanted another videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



